               Case 1:18-cv-11039-ALC Document 4
                                               3 Filed 11/28/18
                                                       11/27/18 Page 1 of 1



                                  UNIT _:D STATES DISTRICT COURT

                                          I
                                                              for the

                                                Southern Di slricl of Ne\ York      •
 J,us10 EnriqtJe Inga. on behalf of himself and others          )
                    similariy situated
                                                                )
                                                                )
                                                                )
                        Pl'1imi}J(s)                            )
                                                                )
                            v.                                          Ci vH Action o.18-CV11039
                                                                )
  !:man Corp. dJb/a Big Arc Chicken, Mohammad El­
              ·sioufi, and Aiman Goda                           )
                                                                )
                                                                )
                                                                )
                                                                )

                                               SUMMONS IN A CIVIL ACTION

To: (lkje:mkntl"N"imme
                     · aiia'tidd�-�)Eman.Cor
                                               p. d/b/a Big Am Chicken, 233 First Avenue, NY, NY 10003;

                                   Mohamm�d EI-S!oufi, 233 First Avenue, NY, NY 10003:

                                   Aiman Goda, 233 First Avenue NY, NY 10003.



        A I awsuit has been fHed agai rist you.

          With in 21 days after service o rthfo summons on you ( not counting the day you roc:eivoo rt) - or 60 days if you
are th(:l United State or a nited States agency. or an ollicer or employee of the United -States des-ci-ibed in Fed. R. Civ,
                                                        f
P. 12 a)(2) or (3) -you must serve, on the plaintif an answeno the at.tach.ed complaint ora motion undel' Rule 12 of
the Federal Rules ofCivil Procedure.         ean5wer or notion must be served on the plaintiff or plaintiff's attomey,
whose name and address arc:
                                  GilenH & Cooper, PLLC
                                  708 rhi rd A venue • 6th Floor
                                  New York, New York 10017




        IF you fuil to respond judgment by default will b entered against you for the relief demanded in lht<: cornplaiol
You also rnui:;t file your answer or motion with the coui.i.



                                                                           ('LERK OF COURT


Date:       11/28/2018                                                           /s/ P. Canales
                                                                                        ·1gnat11re o_{Clerk or Depw Clerk·
